UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-6953



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


HAROLD GREEN MCKINNON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior Dis-
trict Judge. (CR-91-56-BR, CA-96-423-5-BR)


Submitted:   April 29, 1998                 Decided:   May 13, 1998


Before MURNAGHAN, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James B. Craven, III, Durham, North Carolina, for Appellant. John
Eric Evenson, II, Assistant United States Attorney, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order granting

in part and denying in part his motion filed under 28 U.S.C.A. §

2255 (West 1994 & Supp. 1997). We have reviewed the record and the

district court's opinion vacating Appellant's sentence under 18

U.S.C. § 924(c) (1994), and resentencing him on his drug convic-
tion, and we find no reversible error. Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court. United States v. McKinnon, Nos. CR-91-56-BR;
CA-96-423-5-BR (E.D.N.C. July 3, 1997).

     Appellant's counsel has moved to withdraw. We deny the motion

at this juncture. We also deny McKinnon's motion for appointment of
counsel. This court requires that counsel inform his client, in

writing, of his right to petition the Supreme Court of the United

States for further review. If the client requests that a petition
be filed, but counsel believes that such a petition would be frivo-

lous, counsel may then move in this court for leave to withdraw.

Counsel's motion must state that a copy thereof was served on the

client.

     Finally, Appellant has filed a request in this court for an

investigation of alleged misconduct by the prosecuting attorney.

Appellant's allegations of misconduct were not raised in his § 2255
motion, so the allegations are not properly before us on appeal.

See United States v. Bornstein, 977 F.2d 112, 115 (4th Cir. 1992).

Further, this court is not the proper body for conducting an inves-



                                2
tigation. See 28 U.S.C. §§ 526, 535 (1994). Accordingly, we decline
to address this matter.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                         DISMISSED




                                3